DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) in the reply filed on 6/2/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-11 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Hitomi et al (US 2020/0412307).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
For claim 1, Hitomi teaches a radio frequency circuit (Figures 4 and 5), comprising: 
an amplifier circuit (10) configured to amplify a first radio frequency signal (SIG1) using a first power supply voltage (output of 31), and amplify a second radio frequency signal (Sig2) using a second power supply voltage (output of 32), 
wherein the first radio frequency signal is a signal in a first band for Long Term Evolution ([0028] and [0161]), 
the second radio frequency signal is a signal in a second band for 5th Generation New Radio (5G NR) or a wireless local area network (WLAN) signal ([0162]); and
in a state in which a first predetermined condition regarding the first radio frequency signal and the second radio frequency signal is satisfied (output power of 10 is less than a threshold, [0170], which is based on the bandwidths of the first radio frequency signal and second radio frequency signal, Abstract), a value of the second power supply voltage is greater than a value of the first power supply voltage (APT mode consumes more power than ET mode, [0093], [0117] and [0170]).
For claim 2, Hitomi further teaches that the amplifier circuit includes: 
a first amplifier configured to receive an input of the first radio frequency signal and application of the first power supply voltage (11, as understood by examination of Figure 5); and 
a second amplifier configured to receive an input of the second radio frequency signal and application of the second power supply voltage (12, as understood by examination of Figure 5).
For claim 3, Hitomi further teaches: 
a first output terminal (110, Figure 4) through which the first radio frequency signal amplified by the first amplifier is output (as understood by examination of Figure 4); and 
a second output terminal (120) through which the second radio frequency signal amplified by the second amplifier is output (as understood by examination of Figure 4), wherein the first output terminal and the second output terminal are connected to different antennas (22 and 23 respectively, as understood by examination of Figure 4).
For claim 7, Hitomi further teaches: 
the amplifier circuit has an envelope tracking (ET) mode in which a power supply voltage is adjusted by envelope tracking (via 33 and 35), and 
in the ET mode, a time average of the first power supply voltage is used as a value of the first power supply voltage, and a time average of the second power supply voltage is used as a value of the second power supply voltage (as understood by examination of Figures 4-5).
For claim 8, Hitomi further teaches: 
the first radio frequency signal is a signal modulated by single-carrier frequency-division multiplexing ([0044]), and the second radio frequency signal is a signal modulated by discrete Fourier transform spread orthogonal frequency-division multiplexing (DFT-s-OFDM), cyclic prefix orthogonal frequency-division multiplexing (CP-OFDM), or orthogonal frequency-division multiplexing ([0045]).
For claim 9, Hitomi further teaches: 
the second radio frequency signal is a signal in the second band for 5G NR, and the first predetermined condition includes that a bandwidth of the first band and a bandwidth of the second band are both (i) narrower than a predetermined bandwidth or are both (ii) the predetermined bandwidth or wider (as understood by examination of Figure 3A-B and Abstract).
For claim 10, Hitomi further teaches: 
the second radio frequency signal is a signal in the second band for 5G NR, and the first predetermined condition includes that a bandwidth of the first band is narrower than a predetermined bandwidth, and a bandwidth of the second band is the predetermined bandwidth or wider (as understood by examination of Figure 3A-B and Abstract).
For claim 11, Hitomi further teaches:
the second radio frequency signal is a signal in the second band for 5G NR, and the first predetermined condition includes that a bandwidth of the first band is a predetermined bandwidth or wider, a bandwidth of the second band is narrower than the predetermined bandwidth, and a channel bandwidth of the first radio frequency signal is narrower than a channel bandwidth of the second radio frequency signal (as understood by examination of Figure 3A-B and Abstract).
For claim 14, Hitomi further teaches:
a communication device, comprising: 
a signal processing circuit configured to process a radio frequency signal; and the radio frequency circuit according to claim 1 configured to transfer the radio frequency signal processed by the signal processing circuit (as understood by Hitomi’s claim 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being obvious over Hitomi.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
For claim 4, Hitomi further teaches: 
the amplifier circuit includes a third amplifier (as understood by [0021] and Figure 5) but fails to distinctly disclose an input signal switched among a plurality of radio frequency signals as claimed.
However, Examiner takes official notice that it is notoriously old and well-known to use a multiplexer to selectively connect multiple signals to an amplifier.  
Furthermore, the use of a third amplifier receiving the first radio signal or the second radio signal involves mere duplication of parts since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co v. Bemis Co., 193 USPQ 8.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use a multiplexer to select between Hitomi’s first radio signal or second radio signal and output said selection to a third amplifier since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  Furthermore, the addition of a third amplifier provides the advantage of a redundancy circuit in case of failure of the first or second amplifier.
The modification of Hitomi as defined above teaches:
the amplifier circuit includes a third amplifier ([0021]) configured to receive an input of a signal switched among a plurality of radio frequency signals including the first radio frequency signal and the second radio frequency signal (as explained above), in a state in which the input received by the third amplifier is the first radio frequency signal, the first power supply voltage is applied to the third amplifier (as understood by Hitomi’s Figures 4-5), and in a state in which the input received by the third amplifier is the second radio frequency signal, the second power supply voltage is applied to the third amplifier (as understood by Hitomi’s Figures 4-5).
For claim 5, the modified version of Hitomi as defined above further teaches: 
a first switch configured to switch a power supply voltage applied to the third amplifier between the first power supply voltage and the second power supply voltage (identical to 31 and 32, as understood by [0021]).
For claim 6, the modified version of Hitomi as defined above further teaches: 
a second switch (multiplexer described in the rejection of claim 5) configured to switch the input received by the third amplifier between the first radio frequency signal and the second radio frequency signal (as described in the rejection of claim 5), wherein the first switch and the second switch are configured to: synchronize the input of the first radio frequency signal and the application of the first power supply voltage; and synchronize the input of the second radio frequency signal and the application of the second power supply voltage (as understood by examination of Hitomi’s Figures 4-5).
Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849